USCA11 Case: 19-14515   Date Filed: 01/12/2021   Page: 1 of 10



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 19-14515
                          Non-Argument Calendar
                        ________________________

                         Agency No. A216-453-114



G. D.,

                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                             (January 12, 2021)

Before GRANT, LUCK, and LAGOA, Circuit Judges.

PER CURIAM:
             USCA11 Case: 19-14515            Date Filed: 01/12/2021       Page: 2 of 10



          G.D. seeks review of the Board of Immigration Appeals’ (“BIA”) order,

affirming the immigration judge’s denial of withholding of removal.1 G.D. argues

that the BIA erred in affirming the immigration judge’s finding that his fear of future

persecution, if he were to return to Macedonia, based on his bisexuality was not

objectively reasonable. Because we find that substantial evidence supported the

BIA’s finding, we deny his petition for review.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          G.D., a native and citizen of Macedonia, lawfully entered the United States

on or about November 16, 2016, on a temporary visa that expired on May 15, 2017.

He remained in the United States beyond that expiration date, and on July 2018, the

Department of Homeland Security (“DHS”) filed removal proceedings against G.D.

and served him with a Notice to Appear (“NTA”). The NTA charged removability

on the ground that G.D. had remained in the United States beyond the time permitted

on his visa under 8 U.S.C. § 1227(a)(1)(B).

          On July 23, 2018, G.D., through counsel, appeared before the immigration

judge, admitted the factual allegations in the NTA, and conceded the charge of

removability. He then filed applications for asylum, for withholding of removal

under the Immigration and Nationality Act (“INA”), and protection under the

Convention Against Terrorism (“CAT”).                   G.D. argued that because he was a


1
    We vacate our earlier opinion and substitute the following opinion in its place.
                                                   2
         USCA11 Case: 19-14515       Date Filed: 01/12/2021      Page: 3 of 10



bisexual male, he would more likely than not face persecution if required to return

to Macedonia.     He further argued he was entitled to protection because the

Macedonian government fails to protect the LGBTQ community and fails to

prosecute perpetrators of violent crimes committed against this community.

      Along with his applications, G.D. also filed his sworn statement and other

documentary support. In the sworn statement, as relevant to this appeal, he indicated

that although same-sex relationships in Macedonia are not illegal, they remain

extremely taboo and that the LGBTQ community is regularly abused, humiliated,

and physically attacked. As an example, he recounted a time when he visited an

LGBTQ bar in Macedonia in 2012 where “hooligans” attacked patrons, many of

whom were injured, that resulted in little to no police investigation. As evidence of

the high likelihood that he would face future persecution, G.D. explained that he hid

his sexual orientation, but, after travelling to the United States, one of his former

male partners exposed him. Following this outing, he claimed that his friends told

him that he “would be in trouble” if he returned to Macedonia and that he received

messages from former coworkers, neighbors, and friends threatening him, such as,

“I’ll make sure you regret who you are,” and “I will break your nose.” He cited

these threats as why he was afraid to return to Macedonia and for his decision to

remain unlawfully in the United States after his visa expired.




                                          3
          USCA11 Case: 19-14515        Date Filed: 01/12/2021    Page: 4 of 10



      G.D. also filed a 2017 Department of State report, which found that one of the

most significant human rights issues in Macedonia included violence against

LGBTQ persons. According to the report and similar to G.D.’s statement, same-sex

relationships are legal in Macedonia, and its “constitution and law prohibit

discrimination based on sexual orientation and gender identity.” But the LGBTQ

community “remain[s] marginalized, and activists supporting [LGBTQ] rights

reported incidents of societal prejudice, including hate speech, physical assaults and

other violence, failure of police to arrest perpetrators of attacks, and a failure of the

government to condemn or combat discrimination against the [LGBTQ]

community.” And the report further noted that there is a lack of will among the

major political parties in Macedonia to address these issues.

      Following a hearing, the immigration judge issued an oral decision denying

G.D.’s applications. G.D. appealed the immigration judge’s decision to the BIA

only as to its denial of his applications for asylum and for withholding of removal

under the INA. On March 15, 2019, the BIA remanded the application back to the

immigration judge for further analysis, finding that the immigration judge had failed

to “adequately weigh[] the evidence of record.” On remand, following a second

hearing, the immigration judge issued a written decision again denying G.D.’s

applications for asylum and for withholding of removal. The immigration judge first

held that G.D. was time-barred from seeking asylum as he had filed his application


                                           4
         USCA11 Case: 19-14515       Date Filed: 01/12/2021    Page: 5 of 10



after being present in the United States for over a year. The immigration judge then

turned to G.D.’s application for withholding of removal and stated that he found

G.D.’s statement and testimony credible, but that the reported harassment and verbal

threats do not rise to the level of persecution. The immigration judge further held

that although G.D. has a genuine, subjective fear of future persecution if he returned

to Macedonia, he failed to meet his burden in demonstrating an objective, well-

founded fear of future of persecution. As for the conditions in Macedonia, the

immigration judge stated that although the people of Macedonia have historically

been “intensely homophobic,” activists and experts have indicated that “the

mentality of people is slowly changing” and that the Macedonian government has

been more openly supportive of the LGBTQ community. As such, the immigration

judge stated that “the record [was] devoid of evidence that North Macedonian

government officials would acquiescence to any future abuse” and concluded that

G.D. was not eligible for withholding of removal under the INA or CAT.

      G.D. again appealed the immigration judge’s decision to the BIA, which

dismissed his appeal, affirming the immigration judge’s decision. The BIA echoed

the immigration judge’s finding that G.D. “failed to establish that any harm he may

have suffered, even in the aggregate, was of such severity as to rise to the level of

persecution.” G.D. then filed the present appeal.

II.   STANDARD OF REVIEW


                                          5
           USCA11 Case: 19-14515          Date Filed: 01/12/2021       Page: 6 of 10



       We only review the decision of the BIA, unless, as here, the BIA expressly

affirms or adopts the immigration judge’s decision. See Rodriguez v. U.S. Att’y Gen.,

735 F.3d 1302, 1308 (11th Cir. 2013). We review factual determinations, including

credibility determinations, under the substantial evidence test, which requires

affirmance if the decision is supported by reasonable, substantial, and probative

evidence on the record considered as a whole. Ruiz v. U.S. Att’y Gen., 440 F.3d

1247, 1254–55 (11th Cir. 2006). We view the record in the light most favorable to

the agency’s decision and draw all reasonable inferences in favor of that decision.

Id. at 1255. The mere fact that the record may support a different conclusion is not

sufficient; rather, the record must compel a contrary conclusion to warrant reversal.

Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1230 (11th Cir. 2007).

III.   ANALYSIS

       G.D. only raises one issue on appeal—that the BIA and immigration judge

erred in finding that he did not have an objectively reasonable fear of future

persecution based on his bisexuality if required to return to Macedonia. He makes

no argument that he is entitled to asylum2 or to relief under the CAT, and “[w]hen

an appellant fails to offer argument on an issue, that issue is abandoned.” Djonda v.




       2
          Moreover, we lack jurisdiction to review whether an application for asylum was timely
filed. See Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (“‘No court shall have
jurisdiction to review any determination’ that an application was untimely or failed to establish
changed or extraordinary circumstances to excuse the delay.” (quoting 8 U.S.C. § 1158(a)(3))).
                                               6
         USCA11 Case: 19-14515       Date Filed: 01/12/2021   Page: 7 of 10



U.S. Att’y Gen., 514 F.3d 1168, 1173–74 (11th Cir. 2008) (quoting Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)). We therefore address only

his eligibility for withholding of removal under the INA.

      G.D. argues that the evidence on record, particularly his testimony and the

reports concerning the current conditions in Macedonia, established a reasonably

objective fear of future persecution and that the immigration judge failed to give

“reasoned consideration” to all this evidence when he denied his application. To

qualify for withholding of removal, G.D. bears the burden to establish that his “life

or freedom would be threatened in [his] country because of [his] race, religion,

nationality, membership in a particular social group, or political opinion.” 8 U.S.C.

§ 1231(b)(3)(A). “This standard is more stringent than the ‘well-founded fear of

future persecution’ required for asylum.” Tan, 446 F.3d at 1375 (citing Mazariegos

v. U.S. Att’y Gen., 241 F.3d 1320, 1324 n.2 (11th Cir. 2001)).

      G.D. may satisfy this burden in either of two ways. Id. “First, [he] may

establish past persecution in [his] country based on a protected ground.’” Id.

Second, where past persecution is not shown, he can prove eligibility “if he can

demonstrate a future threat to his life or freedom on a protected ground in his

country.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004). To do so,

he must prove that “it is more likely than not” that he would face discrimination




                                         7
         USCA11 Case: 19-14515       Date Filed: 01/12/2021   Page: 8 of 10



based on that protected ground. Tan, 446 F.3d at 1375. G.D. is not claiming past

persecution, so only the second method is relevant to our analysis.

      Here, substantial evidence supports the immigration judge’s determination

that G.D. failed to establish an “objectively reasonable” fear of future persecution.

G.D. argues that his fear is objectively reasonable because he has received actual

threats on social media from his peers and the Macedonian government is unlikely

to protect his rights as a bisexual person. But “[p]ersecution is an extreme concept”

and requires more than mere harassment or intimidation. Silva v. U.S. Att’y Gen.,

448 F.3d 1229, 1237 (11th Cir. 2006) (quoting Sepulveda, 401 F.3d at 1231). And

although the country of Macedonia has a history or marginalizing and discriminating

against the LGBTQ community, the government there has recently taken large

strides to combat such marginalization. The record shows that Macedonia has

prohibited, through both its constitution and laws, discrimination based on sexual

orientation. It has provided verbal and financial support to the LGBTQ community,

including giving a grant for annual pride events, which have occurred in recent years

without incident. The record reflects, and the immigration judge concluded, that the

LGBTQ community may still face harassment and discrimination in Macedonia, but

such harassment is not condoned by the government and does not rise to the level of

persecution. The immigration judge, and the BIA in affirming him, did not err in

denying G.D.’s application for withholding of removal under the INA.


                                         8
          USCA11 Case: 19-14515        Date Filed: 01/12/2021     Page: 9 of 10



      Finally, G.D. argues that the immigration judge failed to give “reasoned

consideration” because he did not consider the specific threats G.D. received or the

evidence related to the Macedonian government’s inadequate protection of the

LGBTQ community. But this argument lacks merit. The immigration judge

reviewed and considered all the evidence on record, specifically referencing the

personal threats and the current conditions in Macedonia. Its decision sufficiently

evidenced “that it [had] heard and thought and not merely reacted” to the issues

presented. See Tan, 446 F.3d at 1374. And, as discussed above, the immigration

judge reasonably concluded that the threats of harassment and discrimination from

his peers did not amount to the level of persecution required and that the steps taken

by the Macedonian government to protect the LGBTQ community in its country

strongly indicates that it would not sponsor or condone such persecution committed

by private actors. See Jeune v. U.S. Att’y Gen., 810 F.3d 792, 803 (11th Cir. 2016)

(“Ultimately, the agency does not give reasoned consideration to a claim when it

misstates the contents of the record, fails to adequately explain its rejection of logical

conclusions, or provides justifications for its decision which are unreasonable and

which do not respond to any arguments in the record.”). We therefore deny G.D.’s

petition for review.

IV.   CONCLUSION




                                            9
         USCA11 Case: 19-14515      Date Filed: 01/12/2021     Page: 10 of 10



      Because substantial evidence supports the immigration judge’s reasoned

determination that G.D. failed to demonstrate an objective fear of future persecution

in Macedonia based on his bisexuality, we deny his petition.

      PETITION DENIED.




                                         10